DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claims 1-10, the language “d) a curing agent” in claim 1 should be replaced with: e) a curing agent.  Claims 2-10 are objected to because they are dependent from claim 1.
Regarding claims 11-20, the language “d) a curing agent” in claim 11 should be replaced with: e) a curing agent.  Claims 12-20 are objected to because they are dependent from claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6, claim 4 recites the limitation "said polyamide particles" in the prepreg according to claim 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 5 and 6 are rejected because they are dependent from claim 4.
Regarding claims 14-16, claim 14 recites the limitation "said polyamide particles" in the method for making a prepreg according to claim 12.  There is insufficient antecedent basis for this limitation in the claim.  Claims 15 and 16 are rejected because they are dependent from claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Wang (US 2019/0322825 A1) in view of Schultz et al. (US 2011/0245376 A1).
The applied reference (Wang) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: 
(1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); 
(2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or 
(3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 1-20, Wang discloses: (1) a prepreg (Abstract; paragraphs 0101, 0102 & 0106) comprising: A) reinforcing fibers (Abstract; paragraphs 0026 & 0103-0105); B) an uncured resin matrix (Abstract; paragraph 0016) comprising: 
a) a resin component that comprises one or more epoxy resins (paragraphs 0027-0036); 
b) a thermoplastic particle component that comprises thermoplastic particles (paragraphs 0037-0078), said thermoplastic particle component being present in an amount ranging from 10 to 20 weight percent, based on the total weight of said uncured resin matrix (paragraph 0078); 
c) a thermoplastic toughening agent comprising polyethersulfone (paragraphs 0091-0094), said toughening agent being present in an amount ranging from 5 to 15 weight percent, based on the total weight of said uncured resin matrix (paragraphs 0093-0094); and
e) a curing agent (paragraphs 0079-0089);
(11) a method for making a prepreg that is curable to form a composite part (paragraphs 0101-0102), said method comprising the steps of: A) providing reinforcing fibers comprising carbon fibers (paragraphs 0101-0103); and B) impregnating said reinforcing fibers with the uncured resin matrix (paragraphs 0101-0102);
(3 & 13) wherein said thermoplastic particles comprise polyamide particles (paragraphs 0037-0065);
(4 & 14) wherein said polyamide particles comprise non-cross-linked polyamide particles and cross-linked polyamide particles (paragraphs 0055-0063); (5 & 15) wherein said non-cross-linked particles comprise polyamide 11 (paragraph 0058); (6 & 16) wherein said cross-linked polyamide particles comprise cross-linked polyamide 12 (paragraph 0061);  
(7 & 17) wherein said polyamide particles comprise hybrid polyamide particles wherein each of said hybrid polyamide particles comprises a mixture of a semi-crystalline polyamide and an amorphous polyamide (paragraphs 0048-0053), said amorphous polyamide being present in an amount of from 20 to 80 weight percent, based on the total weight of said hybrid polyamide particle (paragraph 0050), and said semi-crystalline polyamide being present in an amount of from 20 to 80 weight percent, based on the total weight of said hybrid polyamide particle (paragraph 0050), and wherein said semi-crystalline polyamide and amorphous polyamide are comprised of different stereo isomeric forms of the polyamide which is the polymeric condensation product of 1,10-decane dicarboxylic acid and an amine component having the formula

    PNG
    media_image1.png
    100
    220
    media_image1.png
    Greyscale

(paragraph 0051; see also paragraphs 0045-0047);
(8 & 18) wherein said curing agent is an aromatic amine selected from the group consisting of 3,3'-diaminodiphenyl sulphone and 4,4'-diaminodiphenyl sulphone (paragraph 0086);
(9) a composite part or structure that has been formed by curing a composite material comprising the prepreg (paragraphs 0111-0112); (19) a method for making a composite part or structure comprising the step of providing the composite material that comprises the prepreg and curing said composite material to form said composite part or structure (paragraphs 0111-0112); and
(10 & 20) wherein said composite part or structure forms at least part of an aircraft primary structure (paragraph 0112).
Wang fails to disclose: (1 & 11) d) a nanoparticles component comprising nanoparticles, (1) said nanoparticle component being present in an amount ranging from 10 to 30 weight percent, based on the total weight of said uncured resin matrix; (11) said nanoparticle component being present in an amount ranging from 12 to 30 weight percent, based on the total weight of said uncured resin matrix; and (2 & 12) wherein said nanoparticles comprise calcite nanoparticles.  Rather, Wang contemplates the use of various additives, including fillers (see paragraph 0095).  Suitable fillers of Wang include calcium carbonate (see paragraph 0097).  The teachings of Shultz et al. establish that nanocalcite is recognized in the art as a suitable calcium carbonate filler (Abstract; paragraphs 0013-0014) for epoxy-based fibrous composites (paragraphs 0012, 0032 & 0035-0037).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  The nanocalcite of Shultz et al. is added to the composition in amounts as low as 10 wt% (see paragraph 0030) for improved strength of the composite (see paragraph 0002).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to formulate the composition/prepreg/composite of Wang with the instantly claimed nanoparticle component (and amount thereof) because: (a) Wang contemplates the use of various additives, including fillers; (b) suitable fillers of Wang include calcium carbonate; (c) the teachings of Shultz et al. establish that nanocalcite is recognized in the art as a suitable calcium carbonate filler for epoxy-based fibrous composites; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Furthermore: (e) the nanocalcite of Shultz et al. is added to the composition in amounts as low as 10 wt% for improved strength of the composite; and (f) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Zhu et al. (US 2017/0369663 A1) in view of Schultz et al. (US 2011/0245376 A1).
Regarding claims 1-6, 8-16, and 18-20, Zhu et al. disclose: (1) a prepreg (Abstract; paragraphs 0086, 0087 & 0091) comprising: A) reinforcing fibers (Abstract; paragraphs 0026 & 0088-0090); B) an uncured resin matrix (Abstract; paragraph 0016) comprising: 
a) a resin component that comprises one or more epoxy resins (paragraphs 0027-0036); 
b) a thermoplastic particle component that comprises thermoplastic particles (paragraphs 0037-0063), said thermoplastic particle component being present in an amount ranging from 10 to 20 weight percent, based on the total weight of said uncured resin matrix (paragraphs 0055-0056); 
c) a thermoplastic toughening agent comprising polyethersulfone (paragraphs 0075-0079), said toughening agent being present in an amount ranging from 5 to 15 weight percent, based on the total weight of said uncured resin matrix (paragraphs 0078-0079); and
e) a curing agent (paragraphs 0064-0074);
(11) a method for making a prepreg that is curable to form a composite part (paragraphs 0086-0087), said method comprising the steps of: A) providing reinforcing fibers comprising carbon fibers (paragraphs 0086-0088); and B) impregnating said reinforcing fibers with the uncured resin matrix (paragraphs 0086-0087);
(3 & 13) wherein said thermoplastic particles comprise polyamide particles (paragraphs 0037-0063);
(4 & 14) wherein said polyamide particles comprise non-cross-linked polyamide particles and cross-linked polyamide particles (paragraphs 0046-0054); (5 & 15) wherein said non-cross-linked particles comprise polyamide 11 (paragraph 0049); (6 & 16) wherein said cross-linked polyamide particles comprise cross-linked polyamide 12 (paragraph 0052);  
(8 & 18) wherein said curing agent is an aromatic amine selected from the group consisting of 3,3'-diaminodiphenyl sulphone and 4,4'-diaminodiphenyl sulphone (paragraph 0071);
(9) a composite part or structure that has been formed by curing a composite material comprising the prepreg (paragraphs 0095-0096); (19) a method for making a composite part or structure comprising the step of providing the composite material that comprises the prepreg and curing said composite material to form said composite part or structure (paragraphs 0095-0096); and
(10 & 20) wherein said composite part or structure forms at least part of an aircraft primary structure (paragraph 0096).
Zhu et al. fail to disclose: (1 & 11) d) a nanoparticles component comprising nanoparticles, (1) said nanoparticle component being present in an amount ranging from 10 to 30 weight percent, based on the total weight of said uncured resin matrix; (11) said nanoparticle component being present in an amount ranging from 12 to 30 weight percent, based on the total weight of said uncured resin matrix; and (2 & 12) wherein said nanoparticles comprise calcite nanoparticles.  Rather, Zhu et al. contemplate the use of various additives, including fillers (see paragraph 0080).  Suitable fillers of Zhu et al. include calcium carbonate (see paragraph 0082).  The teachings of Shultz et al. establish that nanocalcite is recognized in the art as a suitable calcium carbonate filler (Abstract; paragraphs 0013-0014) for epoxy-based fibrous composites (paragraphs 0012, 0032 & 0035-0037).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  The nanocalcite of Shultz et al. is added to the composition in amounts as low as 10 wt% (see paragraph 0030) for improved strength of the composite (see paragraph 0002).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to formulate the composition/prepreg/composite of Zhu et al. with the instantly claimed nanoparticle component (and amount thereof) because: (a) Zhu et al. contemplate the use of various additives, including fillers; (b) suitable fillers of Zhu et al. include calcium carbonate; (c) the teachings of Shultz et al. establish that nanocalcite is recognized in the art as a suitable calcium carbonate filler for epoxy-based fibrous composites; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Furthermore: (e) the nanocalcite of Shultz et al. is added to the composition in amounts as low as 10 wt% for improved strength of the composite; and (f) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shimizu et al. (US 2015/0344686 A1) disclose a related prepreg material with polyamide particles containing both crystalline and non-crystalline polyamide (see paragraphs 0112-0134).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 17, 2022